DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 August 2021 has been entered.

Response to Amendment
Claims 1 & 14 have been amended and examined as such.
Claim 15 has been added and examined as such.

Allowable Subject Matter
Claims 1 & 14 are allowed as amended.
Claims 4-13 & 15 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claims 1 & 14, an additional search was conducted based on the amendments to the claims and the existing prior art of record as well as additional cited art fails to teach or fairly suggest a printing device [claim 1] or printing [claim 14] comprising all of the limitations as claimed, particularly but not limited to: the printing device prints an object by inkjet printing… a glossy ink head… a color ink head… that discharges ink droplets of a color printing ink… the ink droplets discharged from the glossy ink head each having a volume constituting a size that allows for contact, in a liquid state, on the medium between any one of the ink dots formed in each one of the main scans… 
Prior Art TAKAMURA teaches a printing device wherein the ink dots penetrate the medium, but does not teach the limitation of ink droplets discharged from the glossy ink head each having a volume constituting a size that allows for contact, in a liquid state, on the medium between any one of the ink dots formed in each one of the main scans.
Prior Art AOYAMA et al. teaches a printing device wherein the ink dots penetrate the medium, but does not teach the limitation of ink droplets discharged from the glossy ink head each having a volume constituting a size that allows for contact, in a liquid state, on the medium between any one of the ink dots formed in each one of the main scans.
Prior Art SAITA teaches an inkjet recording apparatus with a glossy ink head and a color ink head, but does not teach the limitation of ink droplets discharged from the glossy ink head each having a volume constituting a size that allows for contact, in a liquid state, on the medium between any one of the ink dots formed in each one of the main scans.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu (US 2016/0200118 A1) teaches a printing device and method which specifies the volume of ink droplets from the inkjet printer.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/John Zimmermann/Primary Examiner, Art Unit 2853